Per Curiam:
As the alley in question was one that had been dedicated, by the original owners of the property, to public use, the borough authorities might have opened it without process to assess damages, and as the proceedings for that purpose did the appellants, no harm, they cannot he heard to complain. It is also clear, from what we discover in the deeds of the original proprietors, who caused the lots and streets to he laid out, that the alley in controversy has been properly located.
The decree is affirmed and appeal dismissed, at the costs of appellants.